IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


 STEVEN BURDA,                       : No. 482 MAL 2015
                                     :
                 Petitioner          :
                                     : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
           v.                        :
                                     :
                                     :
 ALLA KORENMAN (F/K/A ALLA BURDA),   :
                                     :
                 Respondent          :

 STEVEN BURDA,                       : No. 484 MAL 2015
                                     :
                 Petitioner          :
                                     : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
           v.                        :
                                     :
                                     :
ALLA KORENMAN (F/K/A ALLA BURDA),    :
                                     :
                 Respondent          :

 STEVEN BURDA,                       : No. 485 MAL 2015
                                     :
                 Petitioner          :
                                     : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
           v.                        :
                                     :
                                     :
ALLA KORENMAN (F/K/A ALLA BURDA),    :
                                     :
                 Respondent          :

 STEVEN BURDA,                       : No. 486 MAL 2015
                                     :
                 Petitioner          :
                                     : Petition for Allowance of Appeal from
                                     : the Order of the Superior Court
           v.                        :
                                            :
                                            :
ALLA KORENMAN (F/K/A ALLA BURDA),           :
                                            :
                    Respondent              :

 STEVEN BURDA,                              : No. 487 MAL 2015
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
ALLA KORENMAN (F/K/A ALLA BURDA),           :
                                            :
                    Respondent              :


                                       ORDER



 PER CURIAM

       AND NOW, this 3rd day of November, 2015, the Petitions for Allowance of

 Appeal and Applications for Relief are DENIED.




 [482 MAL 2015, 484 MAL 2015, 485 MAL 2015, 486 MAL 2015 and 487 MAL 2015] - 2